COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 CHRISTIAN ALBERTO MARTINEZ,                  §              No. 08-14-00130-CR

                     Appellant,               §                 Appeal from the

 v.                                           §               210th District Court

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                      State.                  §              (TC# 20110D01837)

                                              §
                                            ORDER

       The Court GRANTS Mary Ann Marin’s third request for an extension of time within

which to file the Reporter’s Record until November 2, 2014. NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Marin Ann Marin, Roving Court Reporter for the 210th

District Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to

this Court on or before November 2, 2014.

       IT IS SO ORDERED this 13th day of August, 2014.

                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.